Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept 14, 2021 has been entered.
Status of Claims
Claims 24 and 30-33 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 24, lines 15-16 the recitation of the first force at least partially counterbalancing a second force applied by the strike plate and in lines 18-20 refers to the first force as counterbalancing a further static force. There are numerous clarity issues with this recitation: 
It is not clear whether these two counterbalancing actions by the first force occur concurrently, or are directed to separate conditional operations of the arrangement. 
In line 18, the recitation “in at least one operating condition” which is only apparently intended to refer to the counterbalancing of the static force, it is not clear what limitations apply to the recitations of the counterbalancing between the recited first 
It is not clear whether the second force applied by the piston rod is different than the static force applied by the piston rod, and/or how these forces are proportioned.
It is not clear whether the second force is necessarily not static (as compared to the recited “static force”).
 Where the recitations of the first force (or possibly forces; it is no longer clear what this recitation intends) at least partially counterbalance the second force and/or the static force, the definition of the first force, providing at least partial counterbalancing of two different recited forces becomes vague, to the extent that there are now at least two quantities that are positively recited as being at least partially counterbalanced.
Resultantly, the scope of this claim and its dependents is unascertainable.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12. 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When 
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 30-32 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Schmitz et al. (US 2009/0000469). 
Schmitz et al. teach a suspension system and pressurized top mount assembly for a suspension system, the top mount configured to be mounted between a suspension component (1) and a vehicle body (¶0026), including a bracket configured to be attached to the body (outer mounting flange of 4), a strike-plate face (top surface of 16) configured to be attached to a portion of the suspension component (piston rod 3), at least one spring element (one or more of corresponding resilient spring elements 2, 6 as illustrated in both embodiments and specifically referenced in figure 1, note ¶0032) connected between the strike plate and the bracket, the spring being an elastomeric material (rubber; ¶¶0026, 0029) which may be optionally molded onto the strike plate structure (e.g., element 6, ¶0033), a first fluid pressure chamber (corresponding region 8 as illustrated in both embodiments and specifically referenced in figure 1) that includes a pressurized first volume which applies a first force on the strike plate (e.g., by applying a downward force on 16; see ¶0030), the suspension component including at least an active element (control shut-off valve 24; pump 25 which constitute active elements as understood) and formed as a piston/cylinder damper which includes a second volume (10), a piston (piston portion corresponding to piston portion 22 as illustrated in both embodiments and specifically referenced in figure 1) slidably received in the second volume, and the piston rod, which includes first and second ends, wherein the piston (22) is connected to the piston rod at one end, and to the strike plate (surface 16) at the other, the first fluid chamber being connected to the second fluid volume (10) via a fluid flow passageway (7 as illustrated in both 
wherein the first (downward) force is at least partially counterbalances a second force applied upwardly via the piston rod through the bottom of the assembly and through the fluid in the second fluid volume, e.g. at the time of a wheel being displaced upwardly during travel of the vehicle, in at least one operating condition, the first force counterbalances, in part or in whole, a static force generated by the suspension component (upward force on 22; ¶¶0029, 0030) in at least one operating condition (e.g., in a condition where the suspension remains in a static position, such as when the vehicle weight is applied and the vehicle is stopped, not traversing any driving surface and no one exits or enters the vehicle).
As regards the strike plate portion (top surface of 16) and the piston (22) as being configured to attach to, or attached to the piston rod (3): these two elements are integrated with the respective top and bottom ends of the piston rod. As such, as broadly interpreted, they are both configured to be attached to the piston rod, and are attached to the piston rod. To the extent that this recitation intends that the strike plate portion and piston are separate elements (though this is not explicit in the claim recitation), and to the extent that the reference to Schmitz et al. does not teach the strike plate and piston portions as being separate, it is well held to be within the skill level of the ordinary practitioner to form an article in plural pieces where it was previously a single piece, particularly where there is no criticality disclosed. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to form the piston, piston rod and strike plate portions of the assembly taught by Schmitz et al. as separate elements configured to be connected to, or connected to, each other for the purpose of allowing a modular construction, e.g., using the same piston and strike plate portions with piston rod structures of different lengths so as to allow use with different length suspension units in vehicles having differing overall heights, and/or to allow repair and replacement of single components rather than necessitating the replacement of the entire piston, piston rod and strike plate assembly.

Allowable Subject Matter
Claim 33, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the reference to Schmitz et al., note that this reference appears to cover the limitations of claim 24 as amended. There are substantial clarity issues with this claim in particular, and upon clarification of these issues, it is possible that other prior art rejections may be appropriate. In general when a vehicle is stopped there is necessarily a counterbalancing of the static force of the vehicle when resting on the damper assembly, without which the vehicle would not remain vertically still. Additionally at the time of traversing irregular pavement or ground, the displacement upward of a vehicle wheel will result in upward displacement of a portion of the suspension, which will be at least partially counterbalanced (without which the suspension would necessarily run to its upwardmost position with no return force). While the embodiment of Schmitz et al. can reasonably be broadly interpreted as constituting an active component due to the provision of a valve and pump, the accumulator structure claimed by applicant and connection to the chamber is not seen in Schmitz et al.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616